DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group II, claims 11, 12, and 14-17 in the reply filed on February 8, 2022 is acknowledged.  Claims 1, 2, 4, 5, 7-10, 18, 21, and 28 have been withdrawn.  Claims 11, 12, and 14-17 are currently pending and under examination.
	
This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/US2019/45932, filed August 9, 2019, which claims priority to U.S. Provisional Application No. 62/716742, filed August 9, 2018.

Claim Objections

Claim 11 is objected to because of the following informalities:  There appears to be two periods at the end of this claim; only one period should be present.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 11, 12, and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel biological materials, specifically Rhodotorula sp. strain Abrus#1, Aureobasidium pullulans strain Froelichia#2, Sphingomonas sp. strain Abrus#3, Rhodococcus sp. strain AbrusR, Micrococcus luteus strain Lycopersicon#1, Curtobacterium sp. strain Froelichia#4, and Paenibacillus sp. strain PA-NA-2B1.  Since the biological materials are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition 
(a) during the pendency of this application, access to the invention will be afforded to 
      the Commissioner upon request;

(b) all restrictions upon availability to the public will be irrevocably removed upon 
     granting of the patent;

(c) the deposit will be maintained in a public depository for a period of 30 years or 5 
     years after the last request or for the effective life of the patent, whichever is longer;

(d) a test of the viability of the biological material at the time of deposit will be made 
     (see 37 C.F.R. § 1.807); and

(e) the deposit will be replaced if it should ever become inviable.


Applicant's attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that "the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination."  The specification should be amended to include this information, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11, 14, and 15, use of parenthesis renders these claims indefinite because it is unclear whether the limitations within the parenthesis are part of the claimed invention.  It is unclear whether the claims intend to limit the microbes to just the species recited, or instead to limit the microbes to the specific strain recited within the parenthesis.  As the specific strains within the parenthesis appear to be essential to provide the capabilities of the synthetic combination as claimed, for the purposes of examination, these claims are interpreted to require the species by the specific strain recited within the parenthesis.  To overcome this rejection, it is suggested that the parenthesis be removed. 
Further regarding claim 11, this claim recites “a synthetic combination comprising one or more microbes…in a formulation suitable for application to a plant element or soil” (emphasis added).  As defined by Applicant, “synthetic combination” refers to a plant element and a plurality of endophytes, two or more endophytes, a population of endophytes disposed to a plant element, or a population of endophytes in a formulation comprising additional compositions (see Specification, p. 24, Line 3-12).  This claim is indefinite, because as currently recited, one microbe may be present, and no additional components are required to be present, thus 
Claim 11 recites the limitation "said target plant" on p. 4, line 4.  There is insufficient antecedent basis for this limitation in the claim.  No target plant is previously recited.  Likewise, claim 11 recites the limitations “the same habitat” and “the same conditions” on p. 4, lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  No habitat or conditions are previously recited. 
Claim 12 recites the “synthetic combination of claim 11, present in a seed ball.”  This claim is indefinite, because it is unclear what is present in a seed ball.  It is noted that the synthetic combination is in a formulation per claim 11.  As such, it is unclear if just the synthetic combination or the synthetic combination in the formulation is intended to be present in the seed ball.
Claim 14 recites “the yeast Aureobasidium pullulans (Froelichia#2)” and “bacterium Micrococcus luteus (Lycoperiscum#1).”  This claim is indefinite, because while Aureobasidium pullulans (Froelichia#2) and Micrococcus luteus (Lycoperiscum#1) are previously recited, there is no recitation of yeast or bacterium preceding these species.  As such, it is unclear if the Aureobasidium pullulans (Froelichia#2) and Micrococcus luteus (Lycoperiscum#1) recited in claim 14 are the same as, or different from, those recited in claim 11.
Claim 14 further recites “where strains complement one another.”  This limitation is indefinite, because it is unclear what “strains” are being referred to that “complement one another.”  This claim requires Aureobasidium pullulans (Froelichia#2) and Micrococcus luteus 
Additionally, claim 14 recites the limitation "the combination" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.  While Aureobasidium pullulans (Froelichia#2) and Micrococcus luteus (Lycoperiscum#1) are previously recited, these components are not previously referred to as a “combination.”  Thus, it is unclear what “the combination” refers to.
Also, the term “maximum seedling mortality” in claim 14 is a relative term which renders the claim indefinite. The term “maximum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what level of seedling mortality is to be included or excluded from “maximum” seedling mortality.  
Claim 15 recites “the yeast Rhodotorula sp. (strain Abrus#1).”  This claim is indefinite, because while Rhodotorula sp. (strain Abrus#1) is previously recited, there is no recitation of yeast preceding this species.  As such, it is unclear if the Rhodotorula sp. (strain Abrus#1) recited in claim 14 is the same as, or different from that recited in claim 11.
Claims 16 and 17 are included in this rejection as these claims depend from above rejected claim 11, and fail to remedy the noted deficiencies. 


	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:



Claims 11, 12, 14, 15, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claims recite a synthetic combination of one or more microbes selected from Rhodotorula sp. (strain Abrus#1), Aureobasidium pullulans (strain Froelichia#2), Sphingomonas sp. (strain Abrus#3), Rhodococcus sp. (strain AbrusR), Micrococcus luteus (strain Lycopersicon#1), Curtobacterium sp. (strain Froelichia#4), and Paenibacillus sp. (strain PA-NA-2B1) in a formulation, and the inherent properties of the microbe(s). This judicial exception is not integrated into a practical application because only a composition comprising a natural microbe with its inherent properties is claimed. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only a composition comprising a natural microbe with its inherent properties is claimed.
With regard to Step 1, the synthetic combination as claimed in claims 11, 12, and 14-17 is a composition of matter.   
With regard to Step 2A, prong one, claim 11 encompasses a synthetic combination of one or more microbes selected from Rhodotorula sp. (strain Abrus#1), Aureobasidium pullulans (strain Froelichia#2), Sphingomonas sp. (strain Abrus#3), Rhodococcus sp. (strain AbrusR), Micrococcus luteus (strain Lycopersicon#1), Curtobacterium sp. (strain Froelichia#4), and Paenibacillus sp. (strain PA-NA-2B1) in a formulation suitable for application to a plant element or soil, where the one or more microbes are capable of modulating growth of undesirable competitor weed species growing in the same habitat as the target plant as compared to a reference, untreated plant growth under the same conditions.  Applicant indicates in the see Table 1, 3B, and 4).  It is noted that as claimed, only one of these microbes may be present in the synthetic combination, and while it is claimed that the microbe(s) are in a formulation suitable for application to plants, there is nothing in the claim indicating that any other component is present in the formulation in addition to a single, natural microbe.  
Additionally, although Applicant claims a “synthetic combination,” where noted embodiments within this definition indicate that the combination is not found associated in nature, is a synergistic combination, or is combined by human endeavor (see Specification, p. 24, Line 3-12), as noted in the 112(b) rejection above, independent claim 11 does not appear to require the elements defined by a “synthetic combination” as recited in the specification.  As only a single, natural microbe meets the requirements of this claim, the synthetic combination as claimed is deemed to be a natural product.  
With regard to Step 2A, prong two, claim 11 does not recite any elements in addition to the synthetic combination, which can include a natural microbe and the inherent properties of the microbe.  As such, there is no additional element in claim 11 that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to the synthetic combination, which can include only a natural microbe and the inherent properties of the microbe as claimed, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
With regard to Step 2B, claim 11 does not recite any elements in addition to the synthetic combination, which can include only a natural microbe and the inherent properties of the microbe.  As such, the claim does not recite additional elements that alone or together amount to significantly more than the judicial exception itself.  

With regard to dependent claim 14, it is noted that Aureobasidium pullulans and Micrococcus luteus are natural microbes that may be found present together in fuel tanks due to being naturally present together in the environment (see Art of Record: Rauch et al.).
With regard to dependent claim 15, while this claim limits the one or more microbes to three of those listed in claim 11, this claim still provides for a composition with only a single, natural microbe.  
With regard to dependent claim 17, this claim recites the inclusion of an unspecified insecticide or fungicide.  It is noted that numerous naturally occurring insecticides and fungicides may be present on the plant the microbe is isolated from, or the plant or soil the microbe is capable of being applied to.  
Thus, claims 12, 14, 15, and 17 are not deemed to provide additional elements that amount to significantly more than the judicial exception.  
For the forgoing reasons, the composition as claimed is not deemed to encompass patent eligible subject matter under 35 USC §101.
It is noted that claim 16 is not included in this rejection.  Inclusion of all the specific strains of microbes recited in claim 11 would overcome this rejection.


	
Conclusion

	No claims are allowable.

Art of Record:

Rauch et al., Characterization of microbial contamination in United States Air Force aviation fuel tanks, J Ind Microbiol Biotechnol, Vol. 33, (2006), pp. 29-36 (Aureobasidium pullulans and Micrococcus luteus are natural microbes that may be found present together in fuel tanks due to being naturally present together in the environment).

Vasquez et al., US 2014/0004090; Published 2014 (bacteria and yeast isolated from flowers bees forage on include Rhodotorula sp., Aureobasidium pullulans, Sphingomonas sp., Rhodococcus sp., Micrococcus luteus, Curtobacterium sp.).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653